Citation Nr: 1617809	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-25 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of frostbite of the feet, to include peripheral vascular disease and Raynaud's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the VA Regional Office (RO) in Detroit, Michigan.  The matter was last before the Board in August 2015 when the Board remanded the issue on appeal for further development, to include providing a VA examination.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim must be remanded for further development, to include providing the Veteran with a new VA examination.

The Veteran has shown good cause for his failure to report to his frostbite examination.  See 38 C.F.R. §§ 3.159(c)(4), 3.655 (2015).  In December 2015, the RO scheduled the Veteran for a VA examination to determine the etiology of his frostbite residuals.  VA medical records dated December 3, 2015 note that the "Veteran refused exam" and "does not wish to come down for this examination."  

In February 2016, the Veteran refuted the RO's finding that he had declined to attend a VA examination and requested that the RO reschedule his VA examination.  He explained that he had informed VA that he "could not make . . . [the examination] date because of back issues," which were subsequently treated by steroid injections in February 2016.  February 2016 Statement; April 2016 Informal Hearing Presentation.

The Veteran's statement establishes that he had informed VA that he could not report to the examination scheduled for December 2015.  38 C.F.R. § 3.102 (2015).  Thus, remand is necessary to reschedule the Veteran for a new VA examination with an opinion as to the etiology of his frostbite residuals.

The case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any diagnosed residuals of frostbite of the feet.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.  
 
If any residuals of frostbite of the feet are diagnosed the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the residuals are etiologically related to the Veteran's active duty service.  

The examiner is advised that the Veteran's service treatment records are incomplete due to a fire.  The examiner must discuss the appellant's lay statements, as well as private treatment records reflecting a diagnosis of Raynaud's disease and offer an opinion whether it is at least as likely as not that any current evidence of Raynaud's disease is related to the Veteran's active duty service.  
 
The examiner must set forth all examination findings with a complete rationale for any opinion offered.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of any residuals of frostbite of the feet are unknowable.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§   3.158, 3.655 (2015).  
 
3.  The AOJ must ensure that the medical examination report complies with this remand.  The AOJ must ensure that the examiner has documented consideration of the Veteran's paperless claims file.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




